DETAILED ACTION
This office action is in response to the amendment filed on October 12, 2022. Claims 15 and 16 have been newly added therefore claims 1-16 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 and 11-16 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (2016/0325411).

In reference to claim 1, Wang discloses a bit (1) comprising:
a drive portion (13, Figure 1), 
a head portion (formed from 120 and 11, see figure below), 
a shank (12) coupling the drive and head portions, wherein the shank comprises a set of rings (121) spaced apart from one another, wherein the set of rings comprises at least a first ring, a second ring and a third ring (see figure below); 
wherein a first distance (see figure below) between the head portion and a first ring of the set is less than a second distance between the first ring and a second ring of the set (see figure below); and
wherein a third distance (see figure below) between the second ring and the third ring is different than the second distance, and wherein the first ring is adjacent (note, the term “adjacent” is defined according to www.dictionary.com as being; “lying near, close”. Since, all of the rings in the figure below are “lying near” to each other or are “close” to each other, each ring is considered as being adjacent to one of the other rings thereby meeting the definition above and thus the limitation of the claim) to the second ring, and wherein the second ring is adjacent (“lying near”) to the third ring (see figure below). 
[AltContent: textbox (Second ring)]
[AltContent: ][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third ring)][AltContent: textbox (Head portion)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (First ring)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale

[AltContent: textbox (First distance )][AltContent: textbox (Third distance )][AltContent: textbox (Second distance )][AltContent: connector]
In reference to claims 3 and 11, Wang discloses that the shank comprises a minimum diameter (i.e. within 125) that is less than a minimum diameter of the drive portion (see figure below). 
[AltContent: textbox (Minimum diameter of the head portion)][AltContent: arrow][AltContent: textbox (Minimum diameter of shank)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Minimum diameter of the drive portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale



In reference to claims 4 and 12, Wang discloses that the shank comprises a minimum diameter (i.e. within 125) that is less than a minimum diameter of the head portion (see figure above).

In reference to claims 5 and 13, Wang discloses that the drive portion comprises a hexagonal cross-section (see Figure 1 and paragraphs 10 and 19). 

In reference to claims 6 and 14, Wang discloses that the drive portion comprises a groove disposed between first and second hexagonal portions (see figure below). 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove )]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale

[AltContent: textbox (First and second hexagonal drive portions)]


In reference to claim 7, Wang discloses a bit (1), comprising: 
a drive portion (13); 
a head portion (formed from 120 and 11), 
a shank (12) coupling the drive and head portions (Figure 1), wherein the shank comprises first, second and third rings (see figure below) disposed such that the second ring is between the first and third rings (see figure below), the first and second rings are adjacent (again note, the term “adjacent” is defined according to www.dictionary.com as being; “lying near, close”. Since, all of the rings in the figure below are “lying near” to each other or are “close” to each other, each ring is considered as being adjacent to one of the other rings thereby meeting the definition above and thus the limitation of the claim) and the second and third rings are adjacent (because they are “lying near” to each other, see figure below), wherein the first and second rings are spaced apart by a first distance (see figure below); wherein the second and third rings are spaced apart by a second distance (see figure below); and 
wherein the first distance is less than the second distance (see figure below).

[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Third ring)][AltContent: textbox (Second ring)][AltContent: arrow][AltContent: textbox (First ring)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (First distance )][AltContent: arrow]
[AltContent: textbox (Second distance )]

In reference to claim 15, Wang discloses that the third distance is greater than the second distance (see figure on page 3 above). 

In reference to claim 16, Wang discloses that the first ring is closer to the head portion (120/11) than the drive portion (13, see figure above on this page).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Wang (2016/0325411) in view of Liu (D766691). 

In reference to claim 2, Wang discloses the claimed invention as previously mentioned above, but lacks, the second ring having a width that is greater than a width of the first ring. 
However, Liu shows that it is old and well known in the art at the time the invention was made to provide a driver bit (Figures 1-4) with a second ring having a width greater than a width of a first ring (see figure below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the width of the second ring, of Wang, with the known technique of providing a second ring with a width greater than a width of a first ring, as taught by Liu, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile bit that more effectively distributes stress during normal operation thereby extending the service life of the bit. 

[AltContent: textbox (Width of second ring)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
[AltContent: textbox (Width of first ring)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    186
    211
    media_image2.png
    Greyscale



In reference to claim 8, Wang discloses the claimed invention as previously mentioned above, but lacks, the third ring having a width that is greater than a width of the second ring. 
However, Liu shows that it is old and well known in the art at the time the invention was made to provide a driver bit (Figures 1-4) with a third ring having a width that is greater than a width of the second ring (see figure below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the width of the third ring, of Wang, with the known technique of providing a third ring having a width that is greater than a width of a second ring, as taught by Liu, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile bit that more effectively distributes stress during normal operation thereby extending the service life of the bit. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Width of second ring)]. 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
[AltContent: textbox (Width of third ring)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Width of first ring)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    186
    211
    media_image2.png
    Greyscale



In reference to claim 9, Wang discloses the claimed invention as previously mentioned above, but lacks, the third ring having width that is greater than a width of the first ring.
However, Liu shows that it is old and well known in the art at the time the invention was made to provide a driver bit (Figures 1-4) with a third ring having a width that is greater than a width of the first ring (see figure above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the width of the third ring, of Wang, with the known technique of providing a third ring having a width that is greater than a width of a first ring, as taught by Liu, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile bit that more effectively distributes stress during normal operation thereby extending the service life of the bit. 
In reference to claim 10, Wang shows that width of the first ring is equal to the width of the second ring (see figure below). 
[AltContent: arrow][AltContent: textbox (Second ring)][AltContent: arrow][AltContent: textbox (First ring)][AltContent: textbox (Equal widths of the first and second flanges)][AltContent: textbox (Equal widths of the first and second flanges)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    527
    382
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.
Applicant contends that, “As readily seen, the spacing between adjacent flanges is equal. In other words, a third distance between a second flange and a third flange is the same as a second distance between a first flange and a second flange, where the first flange is adjacent to the second flange, and the second flange is adjacent to the third flange. 
Thus, for at least these reasons, the cited reference fails to teach or suggest each and every limitation of claim 1, and Applicant respectfully requests the above rejection be withdrawn. The rejection of claims 3-6 should also be withdrawn at least due in part to their dependence on claim 1.”
However, the examiner respectfully disagrees with this statement. In the rejection above, the examiner has provided the definition for the term “adjacent”, which again is defined according to www.dictionary.com as being; “lying near, close”. All of the rings in the annotated figures above are “lying near” to each other or are “close” to each other. Thus, each ring is considered as being “adjacent” to any one of the other rings thereby meeting the definition above and thus the limitation of the claim. Since, all of the structural limitations of the claims have been met, the examiner believes that the rejection is proper and thus is maintained. 
Applicant also contends that, “As discussed above, Wang is fails to teach or suggest that distances between adjacent flanges can be different. Instead, Wang contemplates that adjacent flanges are spaced apart equally. Thus, Wang fails to teach or suggest that the first distance (defined as the space between first and second adjacent rings) is less than the second distance (defined as the space between second and third adjacent rings). 
Thus, for at least these reasons, the cited reference also fails to teach or suggest each and every limitation of claim 7, and Applicant respectfully requests the above rejection be withdrawn. The rejection of claims 11-14 should also be withdrawn at least due in part to their dependence on claim 7.” 
However, the examiner respectfully disagrees with this statement. The claims as broadly provided do not prevent the above made interpretation of the rings (as previously shown above) from being made. And, the above made interpretation of the rings, in light of the definition of the term “adjacent” do provide adjacent rings, wherein  the first distance is less than the second distance thereby meeting the limitations of the claims, Since, all of the structural limitations of the claims have been met, the examiner believes that the rejection is proper and thus is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723